PER CURIAM.
Appellant sued appellee corporation for damages resulting from a fall in the Sheraton-Park Hotel. Trial by jury resulted in a verdict for appellee, and this appeal followed.
The record before us .is lengthy, with extensive testimony and numerous exhibits. Because appellant tried her own case and prosecuted her appeal without counsel, we have carefully searched the entire record for support of the numerous alleged errors. We. find none of the claimed errors substantiated by the record.
Affirmed;